C. D. Ma-yagüez. Portar armas. Reconsideración.
Por cuanto el día 4 de este mes y año confirmamos la sentencia apelada porque fundándose los motivos de error para la revocación de la sentencia apelada en la prueba practicada en el juicio, no constaba que hubiera sido apro-bada por la corte sentenciadora.
Por cuanto ahora se nos ha presentado una moción por el apelante que aunque se titula de reconsideración de nues-tra resolución dicha tiene por objeto que admitamos la cons-tancia creditiva de que la transcripción de la evidencia fue aprobada oportunamente por la corte inferior, que por ol-vido del Secretario de dicha corte no fue enviada a este tribunal, y que en consecuencia resolvamos la apelación por sus méritos.
Por cuanto en bien de la justicia es procedente acceder a lo solicitado por el apelante;
Por tanto, se admite la constancia presentada y se deja sin efecto nuestra resolución del día 4 de los corrientes dic-tada en este caso a fin de considerar los méritos de la ape-lación.